                 Case 14-24269       Doc 52    Filed 10/15/18    Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE:                              *
                                    *          Case No.: 14-24269
EUGENE V VAJGER                     *             Chapter 13
                                    *
Debtor                              *
                                    *
                                         LINE
                             WITHDRAWING DOCUMENT # 48

MADAM CLERK:

              Please withdraw document #48 which is Opposition to Trustee's Motion to

Dismiss.



Respectfully submitted,

 /s/Edward V. Hanlon
Edward V. Hanlon, Esq. FedBar No. 05757
Law Office of Edward V. Hanlon, Chartered
5510 Cherrywood Lane, Suite G
Greenbelt, Maryland 20770
(301) 474-1800
bankruptcy-courts@verizon.net


                                 CERTIFICATE OF SERVICE

      I certify that on this date one copy of the forgoing was sent by ECF to the Trustee Nancy
Spencer Grigsby c/o grigsbyecf@ch13md.com.



/s/ Edward V. Hanlon                                                          10/15/18
Edward V. Hanlon, Esq.                                                         Date
